I concur in the result.
The point that it was error to prove the prior conviction of defendant is moot. The record is as follows:
"Q. You are the county clerk of St. Clair county?
"A. Yes, sir.
"Q. And in your capacity as county clerk, have you care of the records and documents of the circuit court for the county of St. Clair?
"A. I have.
"Q. Have you in your custody criminal calendar No. 9?
"A. Yes, sir.
"Q. Directing your attention to page 321 of criminal calendar No. 9, will you read to the members of the jury the entries therein?
"Mr. Guerra: Read the date, et cetera.
"A. October 17, 1932 —
"Mr. Guerra: Just a minute, if this is a record to this former conviction, we have admitted that and unless Mr. Vincent is brought to impress the jury, I think that is a —
"The Court: Well, the people may proceed, it is a part of the information.
"Mr. Guerra: Well, go ahead. *Page 143 
"A. The People of the State of Michigan v. Francis Neaton, charge of breaking and entering in the nighttime, October 17, 1932. Justice return of examination filed, same date information filed, same date arraigned and plead guilty. November 1st, released on probation for a period of one year, under conditions named in page 508. Circuit Court Journal 23, November 9, 1933, probation terminated. Defendant released.
"Mr. Benedict (assistant prosecuting attorney): We ask, your honor, for the admission of the entries in Calendar No. 9.
"Mr. Guerra: I have no objection.
"The Court: Of course it must be followed by the identification of the man with the record.
"Mr. Benedict: Yes, we'll follow with the identification.
"Mr. Guerra: We admit that this is the man."
BUTZEL, J., concurred with WIEST, J.